DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of an energy device comprising an anode comprising Si particles and an electrolyte system comprising a benzoyl peroxide compound comprising Formula (I) where A= -O-O- and D=E=phenyl [BPO]; a linear carbonate comprising EMC; a cyclic carbonate comprising FEC; a lithium containing salt comprising LiPF6; further comprising BFMO and does not further comprise a cosolvent in the reply filed on 11-19-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-19-2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a benzoyl peroxide based compound present in an amount of 0.1-10 wt%, does not reasonably provide enablement for any amount of benzoyl peroxide compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0052].

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first electrode comprising silicon particles, does not reasonably provide enablement for any first electrode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This taught in [0063-0064].
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 0.1-10 wt% of BFMO, does not reasonably provide enablement for any amount of BFMO.  The specification make the invention commensurate in scope with these claims. This taught in [0053].
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because the claim should cite “comprising an anode; a cathode; a separator…”.            Claim 11 is rejected because it is unclear what the upper range of the FEC concentration.            Claim 12 is rejected because it is unclear how much present is allowed for the electrolyte to be substantially free of the non-fluorine containing cyclic carbonate.            Claim 14 is rejected because it is unclear what the upper range of the Li-containing salt.            Claims 15-16 are rejected because the claim should be cancelled.            Claims 17 and 18 should depend from claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7, 9 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lamanna et al. (US 2010/0104950).            Lamanna et al. teaches on pages 4-5, in the examples, a battery comprising silicon and graphite; LiCoO2 and an electrolyte comprising LiPF6, EC/DEC.  Lamanna et al. teaches on page 8, in example 6, that benzo peroxide was added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (2002/0028388).           Lee teaches on pages 4-5, example 1, a battery comprising a cathode comprising LiCoO2; an anode; a separator and an electrolyte comprising a gel electrolyte comprising 1M LiPF6, EC/DMC/DEC and 0.1 g of azobisisobutyronitrile.  Lee teaces in [0029, 0050, 0054, 0065, 0068] and claims 6 and 11, that the gel electrolyte further comprises 0.1-5 parts per weight of at least one polymerization initiator selected from the group consisting of benzyl peroxide, azobisisobutyronitrile, etc.           Lee discloses the claimed invention except for specifically teaching that the . 
Claims 1-5, 7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0009806).
            Kim teaches on page 5, a lithium secondary battery comprising a positive electrode, a negative electrode, a separator and an electrolyte solution. Kim teaches in table 1, an electrolyte solution comprising 1.1 5M LiPF6 in EC/EMC/GBL; 5 weight percent of FEC and 1 weight percent of dilauroyl peroxide.  Kim teaches on page 4, [0047], that examples of the organic peroxide include dibenzoyl peroxide (BPO), dilauroyl peroxide, etc.  
          Kim discloses the claimed invention except for specifically teaching that the organic peroxide is dibenzoyl peroxide instead of dilauroyl peroxide           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dibenzoyl peroxide instead of dilauroyl peroxide as the peroxide because Kim teaches that both these peroxides can be used in the electrolyte as explained above and one would expect therefore that these peroxides would function in a similar way and give similar results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727